Conley Byrd, Justice, dissenting. Article 7 § 23 of our Constitution provides: “Judges shall not charge juries with regard to matters of fact, but shall declare the law, and in jury trials shall reduce their charge or instructions to writing on the request of either party.” In the case before us the trial court instructed the jury: .. When insanity is relied on as a defense, an adjudication declaring the defendant to be incompetent or insane person may go to the jury as evidence on that issue. Such adjudication is not conclusive of the insanity of the defendant, but may be considered by you along with all the other evidence... .” In Field v. Koonce, 178 Ark. 862, 12 S.W. 2d 772 (1929), and Poole v. State, 212 Ark. 746, 207 S.W. 2d 725 (1948), it was pointed out that when one is adjudged incompetent there is a rebuttable presumption of the continuance of that condition. In Poole v. State, we said: “In criminal cases the record of inquisitions of lunacy or insanity is competent to go to the jury as evidence on that issue, but the weight of such evidence is for the jury.” (Emphasis mine). Here the trial court did not leave to the jury the weight to be applied to Hill’s adjudications of incompetency but instead told them that such adjudication was not conclusive. Under decisions such as Field, v. Koonce, supra, and Poole v. State, supra, the jury could have found that the adjudication was conclusive of the issue. The trial court’s charge that such an adjudication was not conclusive was nothing more nor less than a comment on an issue of fact contrary to Art. 7 § 23 of the Constitution of Arkansas. For the reasons stated, I respectfully dissent.